Citation Nr: 0802424	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a scar 
above the left eye.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the benefits 
sought on appeal.

During the pendency of the appeal, jurisdiction of the claims 
was transferred to the White River Junction, Vermont, RO.

In the veteran's October 2005 substantive appeal he requested 
a hearing before the Board to be held at his local RO.  The 
veteran, through his authorized representative, withdrew his 
request in June 2006.  As such, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

Decision Review Office (DRO) conferences were held in 
November 2005 and May 2006.  The reports have been associated 
with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A September 1990 rating decision confirmed a previous 
denial of service connection for hypertension.  The veteran 
appealed and a statement of the case (SOC) was issued in 
October 1990; however, the veteran did not perfect his 
appeal.

3.  Evidence submitted since the September 1990 rating 
decision, which confirmed a previous denial of service 
connection for hypertension, was not previously submitted to 
agency decisionmakers; however, is cumulative and redundant 
and, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hypertension.  

4.  Chronic Ischemic Heart disease was not incurred during 
the veteran's period of active duty service nor did it 
manifest within the year following the veteran's separation 
from said service.

5.  There is no current competent medical evidence of record 
of PTSD.

6.  There is no evidence of an injury to the left eye in 
service or any current residuals of a scar above the left 
eye.

7.  There is no current competent medical evidence of record 
of bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1990 rating 
determination, wherein the RO confirmed a previous denial of 
the veteran's claim of entitlement to service connection for 
hypertension, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2007).

2.  The criteria for the establishment of service connection 
for heart disease are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  The criteria for the establishment of service connection 
for residuals of a scar above the left eye are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

5.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in February 2004, May 2004, and August 2004 
letters, issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claims.  

The February 2004 letter specifically notified the veteran 
that his claim of entitlement to service connection for 
hypertension was previously denied in September 1990.  He was 
further notified that in order to reconsider his claims, he 
must submit new and material evidence showing that 
hypertension was incurred in or aggravated by his active 
military service.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private medical records, reports of VA examination, and a lay 
statement. 

In a May 2004 letter, the RO noted the veteran submitted 
Authorization and Consent to Release Information forms for 
Burlington Police Department, United Parcel Service, 
Burlington Grocery Company, Dearborn Motor Express, Pike 
Industries, Whitcomb Construction Company, US Postal Service, 
Jolly Farmer, Inc., Airborne Express, New Hampshire State 
Prison, and Dartmouth Hitchcock Medical Center; however, the 
veteran failed to provide the addresses.   The veteran was 
asked to complete the missing information on new forms 
provided and return them to the RO.  

The veteran failed to resubmit the consent forms with the 
requested information.  The Court has held that the duty to 
assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts, in this case by 
submission of completed Authorization and Consent forms, is 
not an impossible or onerous task.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  As the veteran has not cooperated 
fully with VA's reasonable efforts to obtain the identified 
records, no further duty to assist is necessary.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii).

The veteran indicated in a March 2004 statement that served 
with the Vermont and New Hampshire National Guards after his 
discharge from active duty service.  In May 2004, the RO 
attempted to verify the veteran's Guard service.  However, in 
June 2004, the RO received notification that the record did 
not show any service after the veteran's discharge from the 
Regular Army.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is the veteran's claims, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material

The veteran seeks to reopen a claim for service connection 
for hypertension last denied by the RO in September 1990.  
While the veteran filed a notice of disagreement (NOD) and an 
SOC was issued, the veteran did not perfect his appeal and 
the decision became final.  38 C.F.R. §§  20.302(b), 20.1103 
(2007).

While the RO reopened the veteran's claim in the October 2004 
rating decision, the Board must address the issue of whether 
new and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its September 1990 rating 
decision, the RO confirmed a previous denial of service 
connection for hypertension on the basis that there was no 
evidence of chronic hypertension in service and the fact that 
hypertension did not manifest to a compensable degree within 
one year of the veteran's separation from active duty 
service.  

Of record at the time of the September 1990 rating decision 
were the veteran's service medical records, which show the 
veteran underwent a three day blood pressure reading in 
connection with his September 1966 separation examination.  
The examiner noted veteran had a labile elevation of blood 
pressure due to nervousness without significant hypertension.  

Post-service, a May 1977 statement from Dr. PBB revealed the 
veteran had possible sustained hypertension.  Dr. PBB 
indicated the veteran reported minor elevation of blood 
pressure since discharge from service, but with no suggested 
therapy.  Blood pressure on physical evaluation was 140/100.

Upon VA examination in January 1978, the examiner found 
questionable mild hypertension.  VA outpatient treatment 
records dated between 1985 and 1990 show the veteran was on 
hypertension medication.  Treatment notes from Dr. TD show 
the veteran was treated for hypertension beginning in 1983.

Evidence submitted subsequent to the September 1990 rating 
decision includes VA outpatient treatment records dated 
between 2003 and 2005, which show the veteran continues to be 
treated for hypertension.  Additional records from Dr. TD 
also show further treatment for hypertension.

As noted previously, the September 1990 rating decision 
confirmed a previous denial of service connection on the 
basis that there was no evidence of chronic hypertension in 
service and a lack of any showing of hypertension manifest to 
a compensable degree with in one year of the veteran's 
separation from active duty service.  

Essentially, the evidence submitted since the last final 
denial does nothing but confirm the diagnosis of hypertension 
and reiterate the veteran's prior contentions-that he has 
chronic hypertension which first manifested in service and 
has persisted since his discharge.  As such, the evidence is 
duplicative or cumulative.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Specifically, while there was a labile 
elevation of blood pressure due to nervousness upon 
separation examination, the examiner found no significant 
hypertension.  Further, there was no showing of continuity of 
symptomatology after his discharge from service.  38 C.F.R. § 
3.303(b).  The first medical evidence of possible sustained 
hypertension post-service was in 1977, approximately 11 years 
after his discharge from service.  Finally, none of the 
evidence has related a current diagnosis of hypertension to 
service.

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim.  See 38 C.F.R. § 3.156(a).  

II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss or cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Heart Disease

The veteran contends that he has heart disease, other than 
hypertension, as result of active duty service.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnosis of heart 
disease.  Post-service, the veteran began complaining of 
chest pain in approximately 1985, some 19 years after his 
discharge from active service.  An electrocardiogram (EKG) 
performed in February 1985 was within normal limits.  

An EKG order by Dr. TD in May 1988 for complaints of chest 
pain showed no detected ischemia on exertional study.  VA 
outpatient treatment records dated in March 2003 reveal that 
complaints of chest pain were stress related.  An entry dated 
in September 2004 notes chronic ischemic heart disease.  The 
veteran additionally informed VA treatment providers that he 
suffered two prior myocardial infarctions.

In the instant case, it appears there is at least a 19-year 
evidentiary gap in this case between the veteran's active 
service and the earliest medical evidence of complaints of 
chest pain.  It was not until September 2004, that chronic 
ischemic heart disease was first noted, and thus, outside the 
one-year presumptive period for cardiovascular diseases.  
38 C.F.R. §§ 3.307, 3.309. 

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claim that heart 
disease was the result of military service.  See Forshey v. 
West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because the requirements in subsections (B) and (C) are not 
met with regard to the claim for service connection for heart 
disease, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

While the veteran contends that heart disease has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

PTSD

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he contends that he 
witnessed many traumatic events and investigated disturbing 
crime scenes while serving as a military policeman stationed 
in Germany. 

His DD 214 confirms he was a military policeman.  Service 
personnel records show he was stationed in Germany from April 
1964 to October 1966.  A Letter of Commendation reveals the 
veteran was cited for his professional manner in which he 
covered a shooting incident and secured a crime scene in Paul 
Revere Village, Karlsruhe, Germany.  Thus, it would appear 
that a valid stressor exists; however, the record does not 
contain a confirmed diagnosis of PTSD. 

In this regard, VA outpatient treatment records dated in 
November 2004 show the veteran did not meet the full criteria 
for a PTSD diagnosis.  In November 2005 and December 2005 the 
veteran had symptoms which seemed to support a diagnosis of 
PTSD; however, the December 2005 VA examiner found the 
veteran once again did not meet the criteria for PTSD.  
Specially, the examiner stated the veteran over endorsed PTSD 
symptoms without providing clear instances in his daily life.  

To the extent that the veteran or his representative opines 
that he meets the criteria for a diagnosis of PTSD, as 
laymen, neither the veteran nor his representative are 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, 2 Vet. App. at 494-95.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern veterans' benefits administered by the Secretary 
of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  Thus, as the veteran has not been diagnosed 
with PTSD, the claim for service connection for PTSD must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

Scar Left Eye

The veteran contends that he is entitled to service 
connection for residuals of a scar of the left eye.  
Specifically, he asserts that he sustained an injury above 
his left eye requiring five to six stitches and resulting in 
a current inability to close the eye and twitching.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that 
service connection is not warranted.  In this regard, 
contrary to the veteran's present reports, the veteran's 
service medical records are wholly devoid of complaints or 
treatment of a left eye injury. (Emphasis added.)

Post-service, there is no evidence of a scar above the left 
eye or any residuals thereof.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Because there is no evidence of an in service injury nor any 
current scar or residuals thereof,  it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas, 18 Vet. App. at 517.

While the veteran contends that he has residuals of a scar 
above the left eye that have been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical diagnosis 
or a nexus opinion.  Espiritu, 2 Vet. App. at 494-95.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

Bilateral Hearing Loss

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The veteran contends that he is entitled to service 
connection for hearing loss.  Specifically, he contends that 
he lost hearing in his right ear while at "Record fire in 
the Spring of 1966."  See statement received April 5, 2004.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for hearing 
loss is not warranted.  In this regard, the veteran's service 
medical records are devoid of complaints, treatment or 
diagnoses of bilateral hearing loss.

Upon enlistment examination in November 1963, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
5 (10)
LEFT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
-5 (0)

Upon separation examination in October 1966, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
-
-10 (-5)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 38 C.F.R. § 3.385.  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.)

Post-service, the veteran has not sought treatment nor been 
diagnosed with bilateral hearing loss.  The evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  Such is not the case in the 
instant matter. 38 U.S.C.A. § 1110, 1131; see Degmetich, 104 
F. 3d at 1332.  

Because there is no evidence of bilateral hearing loss in 
service and no current diagnosis of hearing loss of such 
severity to constitute a disability under 38 C.F.R. § 3.385, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
is not reopened, and the appeal is denied to this extent 
only.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a scar 
above the left eye is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


